Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 21, 2021 has been entered.  Claims 1-5, 7-12, 14-18, and 20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-5 and 7), a machine (claims 8-12 and 14) and a manufacture (claims 15-18 and 20); where the machine and the manufacture are 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
Extracting… from a bill for payment, each item of a set of items being purchased during a commercial transaction; 
Determining… a commercial location at which the commercial transaction is being performed; 
Generating a set of attributes corresponding to each payment option of a plurality of payment options associated with a purchaser, wherein the set of attributes includes an interest rate, any item-related discount interest rate, any location-related discount interest rate, any foreign exchange rate, any purchase insurance availability, any rewards points, any item related bonus rewards points, any location-related rewards points, any rebates, any item-related bonus rebates, and any location-related bonus rebates; 
Identifying… a benefit from using the payment option for every item of the set of items at the commercial location based on the set of attributes for each payment option of the plurality of payment options; 
Automatically selecting… a set of optimal payment options that includes an optimal payment option that is determined to generate a greatest economic benefit for every item of the set of items being purchased at the commercial location based on the set of attributes,
wherein in cases in which one benefit cannot be identified as superior to another benefit, a payment option is selected based on a set of user preferences; 16/279,233
Automatically submitting… the optimal payment option selected… as the payment option for the set of items;
Incorporating information about the exchange rate into the continuous learned data… for performing future predictive analysis; and
leveraging the predictive analysis… to provide the user with a best time and location to exchange currencies.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, selecting a payment option to perform a transaction). 

Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a mobile device of a user and a cognitive system that is separate from the mobile device and that performs predictive analysis based on continuous learned data). In particular, the 
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a mobile device of a user and a cognitive system that is separate from the mobile device and that performs predictive analysis based on continuous learned data) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 21-26). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
	Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 8 and 1 is that claim 8 is drafted as a system rather than as a method. Similarly as described above regarding claim 1, claim 8 recites generic computer components (e.g. a memory medium comprising instructions, a bus coupled to the memory medium, a processor coupled to the bus, a mobile device, and a cognitive system that is separate from the mobile device and that performs predictive analysis based on continuous learned data) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 8, claim 8 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a computer program product rather than as a method. Similarly as described above regarding claim 1, claim 15 recites generic computer components (e.g. a computer program product embodied in a computer readable medium, a computer device, a mobile device, and a cognitive system that is separate from the mobile device and that performs predictive analysis based on continuous learned data) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims

	Claims 2, 9, and 16 recite a step for uploading the bill for payment to the mobile device. Such a limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Additionally, these claims recite limitations that further define the “extracting…” step recited in the independent claims. These limitation merely state that this extracting step comprises parsing each line item, and determining the item being purchased and an item type for the item being purchased. Such limitations simply refine the abstract idea because they merely recite steps for identifying/determining information regarding the items in a bill for payment. These steps fall under the category of abstract ideas regarding commercial interactions as described above.
	Claims 3, 10, and 17 merely add further description to the process of uploading the bill for payment to the mobile device. Merely stating that this process is performed electronically does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than applying generic computer components (e.g. point of sale payment system) to perform the process of gathering/transferring data using a computer.
	Claims 4 and 11 merely add further description to the process of determining the location data recited in the independent claims. Merely defining which locations may be included in the location data does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this merely defines what specific data may be gathered regarding the commercial location
	Claims 5 and 12 merely add further description to the payment options recited in claims 1 and 8 respectively. Merely defining which payment options may be selected by the system does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this merely defines what type of payment options may be selected for the user.
	Claims 7, 14, and 20 simply state that the system repeats the analysis performed in claims 1, 8, and 15 to analyze a second set of items and determine a second payment option for the user. These claims recite limitations that fall under the category of organizing human activity (as described above regarding claim 1), and are, as a result, rejected for similar reasons as the independent claims described above.
	Claim 18 simply adds further description regarding the location data and the type of payment options that may be identified, as described in claim 15. Merely defining which locations may be included in the location data, and what type of payment options may be selected, does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this amounts to no more than clarifying the type of location data and the type of payment options that may be utilized by the system.

	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Response to Arguments
5.	Applicant’s arguments filed September 21, 2021 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 10-16) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 13 of their remarks, the applicant argues, “As such, the claims recite eligible subject matter that is not classified as an abstract idea under Prong One of Step 2A as outlined in the 2019 Revised Guidance.” The examiner respectfully disagrees. As described above, the claims recite a system/method for determining the “optimal payment option” for a purchasing transaction. The examiner notes that such a method clearly falls under the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g. selecting a payment option for a transaction). Merely stating that the method is implemented using generic computer systems to analyze data associated with the transaction and the 
Additionally, on pages 13 and 14 of their remarks, the applicant argues, “Applicant respectfully submits that at least the processes of… integrate any purported recited judicial exception into a practical application of that exception. For example, the presence of these additional elements evinces "an improvement in the functioning of a computer, or an improvement to other technology or technical fields" (2019 Revised Guidance, Section III.A.2). Namely, inter alia, the claimed invention offers improvements in the field of computer data storage and retrieval.” The examiner respectfully disagrees. Specifically, the examiner does not recognize any limitation recited in the claims that amount that amounts to an improvement in the field of data storage and retrieval. Although the claims recite computer components (e.g. a cognitive system), there is no indication that the underlying technology has been improved. Rather, the claims merely apply the cognitive system to implement the abstract idea on a computer. In other words, without the recitation of a “cognitive system,” the claims merely recite a method for selecting a payment option based on the details of a transaction and the attributes of the payment option. Utilizing the cognitive system to provide the user with a best time and location to exchange currencies does not overcome the requirements set forth under 35 U.S.C. 101 for similar reasons.
Additionally, on page 14 of their remarks, the applicant argues, “Moreover, the use of the cognitive system, which performs predictive analysis based on continuous learned data that is leveraged to provide the user with a best time and location to exchange currencies, serves to overcome the deficiencies of the human mind in which disparate data about a large number payment options of may not be able to be constantly refreshed and recalled within the context of the purchase of a particular set of items at a particular commercial location in order to arrive at an optimal payment option.” The examiner notes that merely applying a computing system to address data processing capabilities does 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 


Citation of Pertinent Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khilnani (U.S. Pre-Grant Publication No. 20140279509): Describes a system/method for identifying a set of payment methods available to the user and utilizing machine learning to rank the payment methods based on the characteristics of a transaction.
Rephlo (U.S. Patent No. 10580027): Describes a system for selecting a payment account number from a plurality of payment account numbers associated with a user based on a rewards program. The system may utilize machine learning techniques. 


Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 







/EDWARD CHANG/Primary Examiner, Art Unit 3696